           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


ZACHARY ROWELL, as Special                )
Administrator in the matter of the estate )
of Marvin A. Rowell, and individually,    )
                                          )
                   Plaintiff,             )
                                          )
v.                                        )       Case No. CIV-18-125-RAW
                                          )
BOARD OF COUNTY                            )
COMMISSIONERS OF MUSKOGEE )
COUNTY, OKLAHOMA, et al.,                  )
                                          )
                                          )
                                          )
                                          )
                                          )
                   Defendants.            )

                                         ORDER

       Before the court is the motion of defendant Rob Frazier for summary judgment. In

a companion order, the court described the factual record and granted the motion for

summary judgment of defendant Dakota West. The court found that, even viewing the record

in the light most favorable to the plaintiff, West did not commit a constitutional violation.

Accordingly, the §1983 claim against movant (the Sheriff of Muskogee County, sued in his

official capacity) necessarily fails.

       An official capacity claim is the same as a suit against the entity (here, the County)

and proceeds under a theory of “municipal liability.” See Lopez v. LeMaster, 172 F.3d 756,

762 (10th Cir.1999); see also Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S. 658, 707-08
(1978). Such liability requires an underlying constitutional violation. See Olsen v. Layton

Hills Mall, 312 F.3d 1304-1317-18 (10th Cir.2002). Likewise, without a constitutional

violation, a claim of failure to train and supervise fails. Graves v. Thomas, 450 F.3d 1215,

1218 (10th Cir.2006).

       It is the order of the court that the motion for summary judgment of defendant Rob

Frazier (#86) is hereby granted.



       IT IS SO ORDERED this 22nd day of OCTOBER, 2019.



                                          _________________________________
                                          RONALD A. WHITE
                                          UNITED STATES DISTRICT JUDGE




                                             2
